Citation Nr: 1446211	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-02 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for post-operative right ankle degenerative arthritis (right ankle disability), currently evaluated as 20 percent disabling, to include the issue of whether a rating in excess of 10 percent is warranted prior to March 2014, and whether a compensable rating is warranted prior to March 2012.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 2001 to June 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which reduced the Veteran's ankle disability rating from 30 percent to noncompensable (zero percent) effective April 1, 2009.  In a December 2013 decision, the Board concluded the reduction was proper, but because of the Veteran's contentions and how the matter was developed, the Board took jurisdiction over the question of whether since that time, entitlement to a rating higher than 0 percent was indicated.  That question was remanded to the RO.  Thereafter, the RO, in an August 2014 rating action, increased the evaluation for the Veteran's ankle disability to 10 percent effective from March 2012, and to 20 percent effective from March 2014.  The case was then returned to the Board.  


FINDINGS OF FACT

1.  Prior to March 7, 2012, the Veteran's right ankle disability was not productive of painful motion. 

2. Prior to March 7, 2014, the Veteran's right ankle disability did not result in limitation of ankle motion.

3.  Since March 7, 2014 the Veteran's right ankle disability has not been productive of more than marked limitation of motion; there is no evidence of ankylosis of the ankle, subastragalar or tarsal joints; malunion of the os calcis, tibia or fibula, nonunion of the tibia or fibula or astragalectomy.





CONCLUSION OF LAW

The criteria for increased ratings for right ankle disability in excess of the current evaluations are not met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants seeking VA benefits.   See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This case, however, arose from a reduction in the Veteran's evaluation, which action has its own due process requirements.  As described in the Board's December 2013 decision, those requirements were satisfied.  The subsequent consideration of an increased rating was then addressed by the RO, and notice of the information and evidence necessary to establish an increase was set forth in a December 2013 letter, and the August 2014 supplemental statement of the case.  The Veteran was given an opportunity to respond, before the case was returned to the Board.  In these circumstances, it appears the due process requirements have been satisfied.  

Regarding the duty to assist the Veteran, his service treatment records are associated with the file, and his VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

There has also been substantial compliance with the Board's February 2014 remand directives, as VA solicited evidence and information from the Veteran regarding the severity of his ankle disability, obtained VA treatment records since January 2009, and provided the Veteran with a new VA ankle examination in March 2014 which involved a review of the Veteran's claims file, an in-person interview and a physical assessment, including range of motion (ROM) testing.  The Board finds the examination to be adequate to assess the impact of the Veteran's disability on his earning capacity as the effects of the condition have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

Following the reduction of the Veteran's disability rating to a non-compensable level in 2009, VA treatment records do not show complaints of or treatment for the Veteran's ankle condition until March 2012, at which time the Veteran reported severe pain, (10/10), when walking, but no pain when sitting or not weight bearing.  The Veteran stated that he also had occasional numbness and tingling in the right ankle and foot.  The treatment provider confirmed numbness in the ankle and prescribed Meloxicam for pain.  X-rays confirmed the presence of arthritis in the ankle joint and fragmentation and radiolucency about the lateral dome of the talus.

In March 2014 the Veteran underwent a new VA ankle examination.  The Veteran complained of continued pain and swelling in his right ankle, with occasional flare-ups, which prevented him from being able to walk far.  ROM test results indicated flexion to 10 degrees, extension to 10 degrees with no further restriction of motion due to pain or upon repetition.  Joint strength and stability was found to be normal, although there was pain on movement, and it was acknowledged the Veteran's ankle disability was also productive of swelling, with difficulty weight bearing.  No ankylosis, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus or talus, or talectomy was found.  The Veteran stated that he regularly uses a cane to assist with ambulation, and the examiner opined that the Veteran's disability impacts his employment in that he cannot walk far or stand for long. 

Based on record, the Board finds that increased ratings are not warranted.  After the rating reduction, the earliest evidence of any ankle problems is dated in March 2012, when he reported being in severe pain when walking or weight bearing.  A 10 percent rating is thus warranted for painful motion of the ankle from March 7, 2012, the first date at which there is objective evidence of painful joint motion.  38 C.F.R. § 4.59.  It was not until the Veteran's March 2014 examination that the presence of marked limitation of ankle motion was indicated.  This warrants a 20 percent disability rating from the date of the examination.  38 C.F.R. § 4.71a (Diagnostic Code 5271).  The Board has considered whether a higher rating is applicable under an analogous diagnostic code; however the record does not indicate ankylosis or any impairment of the fibula or tibia at the Veteran's ankle which could warrant a higher rating.  The Veteran's right talus does appear to be slightly deformed following his previous surgery.  However, based on the medical evidence of record, the deformity appears to be minimal, with no distinguishable manifestations, and as such would not warrant a compensable rating on its own.  Thus, the Veteran is currently receiving the highest schedular evaluation available based on the characteristics of his ankle disability.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected right ankle disability is manifested by signs and symptoms such as pain and swelling, which impairs his ability to bear weight.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in weight bearing.  In short, there is nothing exceptional or unusual about the Veteran's right ankle disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his ankle disability has caused him to miss work or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected ankle disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

An increased rating for the Veteran's right ankle disability is denied.  



____________________________________________
Michael E. Kilcoyne
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


